Citation Nr: 0808704	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-19 921	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) prior to July 19, 
2006.  

2.  Entitlement to a disability rating higher than 50 percent 
for PTSD since July 19, 2006.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for a higher disability 
rating for his PTSD - which, at the time, was rated as 30-
percent disabling.

A more recent, September 2006, RO decision during the 
pendency of this appeal increased the rating for the PTSD 
from 30 to 50 percent retroactively effective from July 19, 
2006, the date of a VA examination showing this condition had 
worsened.

The veteran has since continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
And as he clarified during his recent December 2007 hearing 
at the RO before the undersigned Veterans Law Judge of the 
Board, he wants a rating higher than 30 percent for his PTSD 
for the period prior to July 19, 2006, and a rating higher 
than 50 percent since that date.

Since, however, the claims must be further developed before 
being decided, the Board is remanding this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC.




REMAND

A remand is required to obtain outstanding Social Security 
Administration (SSA) records.  During his December 2007 
hearing, the veteran testified that he had been receiving SSA 
benefits since 2003 due to his PTSD.  But, unfortunately, it 
does not appear these records have been obtained.  When VA is 
put on notice of the existence of relevant SSA records, VA 
must try and obtain these records before deciding the appeal.  
38 C.F.R. § 3.159(c)(2) and (3).  See also Lind v. Principi, 
3 Vet. App. 493, 494 (1992); see also Marciniak v. Brown, 10 
Vet. App. 198, 204 (1997).

The veteran also indicated during his December 2007 hearing 
that he continues to receive monthly treatment for his PTSD 
at the VA Medical Center (VAMC) in Brooklyn.  And as he and 
his representative pointed out, it does not appear VA has the 
records of his most recent treatment at this facility.  So 
these records also need to be obtained before deciding this 
appeal.  38 C.F.R. § 3.159(c)(2) and (3).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain the veteran's SSA records, 
including all medical records which 
formed the basis of any decision rendered 
by that agency.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims file.

2.  Contact the VAMC in Brooklyn and 
obtain the records of any treatment the 
veteran has received for PTSD or other 
psychiatric illness since September 2006.



3.  Then readjudicate the claims in light 
of the additional evidence, considering 
whether the veteran was entitled to a 
rating higher than 30 percent for his 
PTSD prior to July 19, 2006, and whether 
he has been entitled to a rating higher 
than 50 percent since.  If either claim 
is not granted to his satisfaction, send 
him and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further consideration of the claims.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



